FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMZI EID AWWAD                                  No. 08-73619
ALRAWASHDEH,
                                                 Agency No. A098-263-702
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Ramzi Eid Awwad Alrawashdeh, a native and citizen of Jordan, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010), and we deny the petition

for review.

      Alrawashdeh fails to challenge the agency’s dispositive determination that

his asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues that are not addressed in the argument

portion of a brief are deemed waived). He also does not challenge the denial of his

CAT claim. See id. Accordingly, we deny the petition as to his asylum and CAT

claims.

      Alrawashdeh claims that because he and his girlfriend were involved in a

romantic relationship before marriage, his girlfriend’s father threatened and stalked

him. Substantial evidence supports the agency’s finding that Alrawashdeh failed

to demonstrate he was or will be harmed by forces the government of Jordan is

unwilling or unable to control. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072

(9th Cir. 2005). Accordingly, his withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73619